DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al, WO 2016/0115430 (US 2016/0115430 will be referred to for convenience) in view of Schorr et al, US 2011/0152925.
At the outset, the examiner notes that in all claims except claim 21, the first composition is completely undefined, other than being a liquid, and may be satisfied by washing any surface with soap and water, or any type of cleanser with water.  Washing surfaces with soap and water is so commonplace as to not require a prior art reference.
With that said, after washing with soap and water, Swanson et al teach a method for removing spores (¶106) from a surface by using a wipe or sponge coated with a guanidinyl-containing polymer (see abstract).  With respect to the “cationic coated article” claimed, this is precisely satisfied by the wipe coated with a quanidinyl-containing polymer of the reference.  The wipe is used in conjunction with a liquid, which is a combination of water and solvent such as ethanol, wherein at least 20% water is used, i.e. 80% ethanol may be used (¶119).  It would have been obvious for one of ordinary skill in the art to use the coated wipe with a solution of ethanol and water for the purpose of removing spores from a surface as this is precisely what is envisioned by the reference.  Importantly, Swanson et al are also keenly concerned with preventing the transfer of spores from one surface to another (claims 12 and 14).  The reference, however, does not contain the acrylate copolymer claimed.
Schorr et al teach a skin sealant specifically designed to immobilize bacteria on the skin prior to surgical incisions (see abstract).  These skin preparations contain a film-forming polymer which is Dermacryl C, a preferred polymer of the present invention, and the polymer is present in an ethanol/water mixture (¶50, example 6).
And so, Swanson et al, very concerned with not transferring spores from one surface to another, would be highly motivated to add a film-forming polymer to their ethanol/water solution, as the polymer is specifically designed to keep bacteria in place and so prevent transfer from one surface to another, and the polymer is proven to be effective in an ethanol/water mixture as taught by Schorr et al.  Swanson et al would achieve both spore removal, and if any spores remained, they would be immobilized by the polymer and so would not transfer to other surfaces.

Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al, US 2010/0282409 in view of Swanson et al, WO 2016/0115430 (US 2016/0115430 will be referred to for convenience) and Schorr et al, US 2011/0152925.
Hobbs et al teach an antimicrobial composition for the skin comprising 80% ethanol, water, and disinfectant (¶147, table 6).  The examiner notes that such alcohol-based disinfectants are ubiquitous in the art.
After using an alcohol-based antimicrobial, Swanson et al and Schorr et al are relied upon as set forth above.  Recall that Swanson may use up to 80% water (¶119).  It would have been obvious for one of ordinary skill in the art to use an alcohol-based antimicrobial, followed by the copolymer-modified composition of Swanson et al for the same reasons described above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761